DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an election to a restriction dated August 27, 2021. Claims 1-8 and 17-20 remain pending in this application. Claims 9-16 have been withdrawn. Applicant’s election without traverse of Species 1 in the reply filed on August 27, 2021 is acknowledged.
Information Disclosure Statement
The Information Disclosure Statement filed on December 03, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 states “the processing device is to perform a zeroing operation”. The claim wording should be changed to indicate the processing device is configured to perform a zeroing operation (e.g. “the processing device is configured to perform a zeroing operation”)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleifer et al (US 5239855 A) (Hereinafter referred to as Schleifer).

Regarding Claim 17, Schleifer discloses an apparatus for robotic zeroing (See at least Schleifer Column 3 line 52-Column 4 line 22, the links of the robot are moved to zero positions via the joints), comprising: 
a processing device, wherein the processing device is to perform a zeroing operation on a robotic apparatus (See at least Schleifer Column 4 line 59-Column 5 line 9, the inclinometer or leveling device is an electronic device that works with the control system to rotate joints so they are aligned with the gravity vector), the robotic apparatus includes a support (See at least Schleifer Column 5 line 35-Column 6 line 8 and Figure 1, the base is interpreted as the support), and the zeroing operation includes causing individual joints of the robotic apparatus to move to a zeroed position one at a time and sequentially, beginning with an individual joint mechanically closest to the support (See at least Schleifer Column 5 line 35-Column 6 line 8, all the joints are rotated until they are aligned starting from the joint closest to the base; the aligned position is interpreted as a zero position).

Regarding Claim 20, Schleifer discloses the zeroing operation further includes: 
zeroing a particular joint by utilizing a limit switch associated with that joint (See at least Schleifer Column 6 lines 9-35, the twist joints are rotated until a shutter blade is engaged, which is interpreted as a limit switch).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer.

	Regarding Claim 1, Schleifer discloses an apparatus for robotic zeroing (See at least Schleifer Column 3 line 52-Column 4 line 22, the links of the robot are moved to zero positions via the joints), comprising: 
a processing device to perform a joint zeroing operation on a first joint assembly of a robotic apparatus (See at least Schleifer Column 4 line 59-Column 5 line 9, the inclinometer or leveling device is an electronic device that works with the control system to rotate joints so they are aligned with the gravity vector), wherein the joint zeroing operation includes: 
determining a reference vector for zeroing the first joint assembly (See at least Schleifer Column 5 line 35-Column 6 line 8, joint “102” is interpreted as the first joint, which is rotated until a preselected angle is reached, the angle is interpreted as a reference vector), wherein the first joint assembly is mechanically coupled to a support of the robotic apparatus (See at least Schleifer Figure 1 “102”), 
identifying an acceleration vector representative of an orientation (See at least Schleifer Column 5 line 35-Column 6 line 8, an inclinometer or leveling device is used to determine if the joint is at a preselected angle; See at least Schleifer Column 4 line 59-Column 5 line 9, the inclinometer or leveling device indicates which way the gravity vector is which is an acceleration vector)… wherein the first joint assembly is mechanically between the support and the second joint assembly (See at least Schleifer Figure 1 joint “102” is between the base and the second joint “104”), 
determining whether the acceleration vector is aligned with the reference vector (See at least Schleifer Column 5 line 35-Column 6 line 8, the system determines if joint “102” is aligned with the readout from the inclinometer or leveling device), and 
in response to a determination that the acceleration vector is not aligned with the reference vector, causing the first joint assembly to move (See at least Schleifer Column 5 line 35-Column 6 line 8, the joint “102” is rotated until it is aligned with the readout from the inclinometer or leveling device).
Even though Schleifer teaches identifying an acceleration vector, Schleifer fails to disclose that the acceleration vector is representative of an orientation… of a second joint assembly of the robotic apparatus. 
However, one of ordinary skill in the art would be able to rearrange the inclinometer or leveling device so it is placed on a second joint rather than the arm of the robot so that the acceleration vector would represent the orientation of the second joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Schleifer to have the inclinometer or leveling device be placed on the second joint so the acceleration vector would represent the orientation of the second joint. It has been held that rearranging parts of an invention involves only routine skill in the art in Re Japikse, 86 USPQ 70.  In Schleifer, the inclinometer or leveling device is placed on the arm of the robot between joints “102” and “104” (See at least Schleifer Figure 2 “122”). Joint “102” is rotated until it is aligned with the acceleration vector (See at least Schleifer Column 5 line 35-Column 6 line 8, the joint “102” is rotated until it is aligned with the readout from the inclinometer or leveling device). Since joints “102” and “104” are connected via link “120” (See at least Schleifer Figure 1), the inclinometer or leveling device is placed on the links, and joint “102” is rotated until it is aligned with the acceleration vector, one would be motivated to place the inclinometer or leveling device on joint “104” since as the joint “102” rotates, the orientation of the link “120” would change causing the position of joint “104” with respect to gravity 

Regarding Claim 5, Schleifer discloses the joint zeroing operation further includes: 
in response to a determination that the acceleration vector is aligned with the reference vector, maintaining the first joint assembly in its current position (See at least Schleifer Column 5 line 35-Column 6 line 8, when the joint “102” is aligned, the zeroing operation goes on to the next joint and joint “102” remains aligned).

Regarding Claim 6, Schleifer discloses the processing device is to: 
after performing the joint zeroing operation on the first joint assembly of the robotic apparatus, perform the joint zeroing operation on an other joint assembly of the robotic apparatus (See at least Schleifer Column 5 line 35-Column 6 line 8, joint “104” is aligned after joint “102” is aligned), wherein the first joint assembly is mechanically between the support and the other joint assembly (See at least Schleifer Figure 1, joint “102” is between the base and joint “104”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer in view of Rabindran et al (US 20190143513 A1) (Hereinafter referred to as Rabindran). 

Regarding Claim 7, Schleifer fails to disclose identifying the acceleration vector representative of the orientation of the second joint assembly includes receiving data from an accelerometer of the second joint assembly. 

It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Schleifer with Rabindran to use an accelerometer to receive the acceleration vector data. Accelerometers are used to measure acceleration (See at least Rabindran Paragraph 0048). One would modify Schleifer with an accelerometer in order to determine the orientation of the joints by determining the acceleration/gravity vector acting on the joints without using an inclinometer or leveling device. Having an accelerometer increases the options of measuring acceleration/gravity from two to three making the system more desirable.

Regarding Claim 8, Schleifer fails to disclose identifying the acceleration vector representative of the orientation of the second joint assembly includes adjusting the receive data with a set of known offset corrections.
However, Rabindran teaches offsetting the acceleration data (See at least Rabindran Paragraph 0048 and 0066, the accelerometer provides data for the acceleration commands; offsets are taken into account with the acceleration commands). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Schleifer with Rabindran to offset the acceleration data. The offsets determine the corresponding position and orientation (See at least Rabindran Paragraph 0066). By accounting for the offsets, the acceleration data will be more accurate increasing the operability and efficiency of the system. 

Allowable Subject Matter
Claims 2-4 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hourtash (US 10251715 B2) teaches positioning joints within a null joint velocity subspace. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666